Citation Nr: 0525366	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-31 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
chondromalacia, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

6.  Entitlement to restoration of 10 percent ratings for 
chondromalacia of the knees during the period from October 1, 
1978, to August 7, 2000.


REPRESENTATION

Appellant represented by:	Clayte Binion, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1973 to May 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  In 
a decision of July 2003, the RO confirmed a 40 percent rating 
for the veteran's service-connected lumbosacral strain, 
confirmed a noncompensable rating for hearing loss, and 
denied a total rating based on individual unemployability due 
to service-connected disability.  Subsequently, in a decision 
issued later in July 2003, the RO also confirmed 10 percent 
ratings for the veteran's chondromalacia of the right and 
left knees.  In a decision of September 2004, the RO denied 
entitlement to restoration of 10 percent ratings for 
chondromalacia of the knees during the period from October 1, 
1978, to August 7, 2000.   

The issues of entitlement to an increased rating for a 
lumbosacral strain, and entitlement to a total disability 
based on individual unemployability due to service connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The right knee chondromalacia results in painful motion 
but has not resulted in limitation of motion of the knee with 
flexion limited to less than 45 degrees, or extension limited 
by more than 10 degrees, and has not resulted in instability 
or subluxation.

3.  The left knee chondromalacia results in painful motion 
but has not resulted in limitation of motion of the knee with 
flexion limited to less than 45 degrees, or extension limited 
by more than 10 degrees, and has not resulted in instability 
or subluxation.

4.  The average pure tone hearing loss on authorized 
audiological evaluation in May 2003 was 20 decibels in the 
right ear and 23 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 100 
percent in the right ear and 100 percent in the left ear.

5.  In a July 1, 1978, rating decision, the RO reduced the 
rating for the veteran's service-connected right and left 
chondromalacia from separate 10 percent ratings to 0 percent.

6.  The veteran appealed the rating decision to the Board, 
but in a May 4, 1979 decision, the Board confirmed the RO 
decision which reduced the right and left knee evaluations 
from 10 percent to 0 percent.

7.  The July 1, 1978, RO rating decision was subsumed by the 
May 4, 1979, Board decision.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for chondromalacia of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2004); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

2.  The criteria for a disability rating higher than 10 
percent for left knee chondromalacia are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2004); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

3.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 6100 (2004).

4.  The Board decision confirming the rating decision 
reducing his disability rating for his service-connected 
right and left knee disorders from 10 percent to 
noncompensable is final.  38 U.S.C.A. § 7104 (West 2002).  

5.  The veteran's claim for restoration of 10 percent ratings 
for chondromalacia of the right and left knees during the 
period form October 1, 1978, to August 7, 2000 lacks legal 
merit under the law.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.105, 20.1100, 20.1104 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statements of the case (SOCs), 
the supplemental statement of the case (SSOC) and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claims and complied with 
the VA's notification requirements.  The SOCs and SSOC 
included summaries of the evidence that had been obtained and 
considered.  The SOCs and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in April 2003 and July 2004 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The July 2004 letter from the RO specifically 
advised he should let the RO know if there was any other 
evidence or information that he thought would support his 
claims.  Thus, the fourth element is satisfied.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable AOJ decision on a service-connection 
claim.  That was done in this case.  A VCAA notice was 
provided to the appellant before the RO decisions regarding 
the claim for benefits.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded VA examinations that were 
based on a review of the veteran's medical history and 
provided the appropriate opinions on diagnosis and functional 
loss.  The RO obtained all relevant evidence identified by 
the veteran.  The record includes his current post service 
treatment records.  The veteran's vocational rehabilitation 
file has also been obtained.  The veteran has declined a 
hearing.  The Board does not know of any additional relevant 
evidence, which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  In addition, the AOJ has fully 
complied with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Entitlement To An Increased Rating For Chondromalacia Of 
The Right Knee, Currently Rated As 10 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO assigned the current 10 percent rating based on 
Diagnostic Code 5014 which provides that certain disorders 
such as osteomalacia are to be rated as arthritis based on 
limitation of motion.  The RO found that the limitation of 
motion was not compensable, but that a 10 percent rating was 
warranted based on painful motion.  

The criteria for rating based on limitation of motion of the 
knee joint are set forth in part  Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

The Board also notes that the veteran's attorney has 
requested evaluation under Diagnostic Code 5258 which 
provides that a 20 percent rating may be assigned under for 
dislocated semilunar cartilage with frequent episodes of 
locking pain and effusion into the joint.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The medical evidence which is relevant to the current level 
of severity of the veteran's service-connected right knee 
disorder includes a VA treatment record dated in March 2003 
which shows that the veteran reported having pain in both 
knees for years.  Medications including Naproxen were 
prescribed.  

A VA treatment record dated in May 2003 reflects multiple 
complaints including having bilateral knee pain.  On 
examination, the knees had a full range of motion with 
bilateral crepitus.  There was no obvious ligament 
instability.  The pertinet assessment was knee arthralgia.  
Bilateral knee braces were provided.  

The report of a joints examination conducted by the VA in May 
2003 shows that the veteran gave a history of having 
difficulty with both knees since physical activity in the 
service in 1973.  The left knee bothered him more than the 
right.  He rated it as 5/10 in severity.  The pain in the 
right knee was described as 4/10.  He reported that he had 
pain occasionally in the knees that would lock on him if he 
went up or down stairs.  He did not have any swelling.  He 
said that the knee symptoms were getting worse.  X-rays of 
the knees were negative.  

On physical examination, his gait was normal.  The right knee 
range of motion was from zero to 130 degrees.  There was no 
fluid or tenderness.  There was slight crepitus with flexion 
and no laxity.  The left knee range of motion was from zero 
to 130, there was no fluid, no tenderness, slight crepitus 
with flexion, and no laxity.  The pertinent impression was 
chronic knee pain bilateral moderate symptoms, slight 
progression.   

A VA radiology report dated in May 2003 shows that an X-ray 
of the right knee showed borderline DJD, but was otherwise 
unremarkable.  An X-ray of the left knee showed no fractures 
or dislocations.  There was borderline DJD.  It was otherwise 
unreliable.  

A VA radiology report dated in June 2003 shows that an MRI of 
the right knee showed that a small effusion was appreciated.  
The anterior cruciate ligament, posterior cruciate ligament, 
and collateral ligament were intact.  There was a linear area 
of increased signal extending from the periphery to the 
inferior articular margin of the posterior horn of the medial 
meniscus compatible with a horizontal tear.  The lateral 
meniscus is unremarkable.  No soft tissue masses were 
appreciated.  No abnormal signal was noted within the 
muscles.  The patellar cartilage was intact.  The patellar 
and quadriceps tendons were unremarkable.  

A VA radiology report dated in June 2003 reflects that an MRI 
of the left knee showed that minimal effusion was appreciated   
There was minimal thickening and an increased intermediate 
signal within anterior cruciate ligament on T2 weighted 
images suggestive of chronic degeneration.  The posterior 
cruciate ligament and collateral ligaments were intact.  The 
medial meniscus unremarkable.  No soft tissue masses were 
appreciated.  Patellar cartilage was intact.  The patellar 
and quadriceps tendons were unremarkable.  The impression was 
joint effusion and chronic degeneration anterior cruciate 
ligament.  

A record dated in October 2003 reflects that the veteran said 
that his knee brace was irritating him, and requested a 
change.  A record dated later in October 2003 shows that the 
veteran was seen in a pain management clinic for pain from 
the knees, back and neck.  On examination, he was wearing 
bilateral knee braces.  However, on removal of the braces, 
there was no edema, effusions, noted.  There was a mild 
slight left anterior drawer sign.  The pertinet assessment 
was bilateral knee pain secondary to degenerative ACL and 
meniscus tear.  A record dated in November 2003 shows that 
the veteran stated that he had locking of the knee in 
extension.  On examination, he ambulated with a normal gait.  
There was no erythema or swelling of either knee.  Passive 
range of motion was normal bilaterally.  McMurray and Pivot 
shift testing were negative.  The knees were stable to stress 
testing.  The diagnoses were (1) DJD both knees, mild, by 
report; (2) clinically objective vs. subjective 
discrepancies; and (3) pain dysfunction syndromes, multiple 
nonspecific.  

A VA treatment record dated in February 2004 shows that the 
veteran was seen for bilateral knee pain.  It was noted that 
he had some M.R.I.'s in the past and some X-rays which had 
shown some mild degenerative changes and a possible meniscal 
tear on the right side.  The veteran reported no mechanical 
symptoms, although he did report some very occasional 
instability on the left side.  He had been wearing braces and 
taking nonsteroidal anti-inflammatories.  On physical 
examination, the veteran's knees were stable to 
anterior/posterior varus valgus stress.  The impression was 
bilateral degenerative joint disease.  The treating physician 
offered the veteran injections of Synvisc, but he did not 
want the injections.  Instead he wanted some new braces.  He 
was referred to prosthetics for bilateral CDI braces.  

The Board finds that the right knee disorder has resulted in 
possible slight effusion into the joint, but has not resulted 
in dislocated semilunar cartilage with frequent episodes of 
locking pain.  Although the veteran reported having locking 
such as in the November 2003 examination, the examiner 
specifically noted that the veteran's complaints were not 
consistent with the objective findings.   Accordingly, a 20 
percent rating is not warranted under Diagnostic Code 5258.  

The Board further finds that the evidence does not reflect 
the presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and has not limited 
extension by more than 10 degrees.  Such levels of limitation 
are not shown in any of the medical evidence.  The veteran 
has consistently had almost full flexion on examination.  The 
evidence does not indicate that a higher rating is justified 
when using actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  Accordingly, 
the criteria for a disability rating higher than 10 percent 
for a right knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the evidence 
contemporaneous to the current appeal shows that the disorder 
also has not resulted in instability or subluxation.  For 
example, the examinations documented stable ligaments.  
Although the veteran reported that he had instability, it was 
generally not noted objectively on either the VA examination 
reports or in his treatment records.  Such objective 
determinations outweigh the veteran's statements.  
Accordingly, a separate rating for instability or subluxation 
of the right knee is not warranted.  

III.  Entitlement To An Increased Rating For Left Knee 
Chondromalacia, Currently Rated As 10 Percent Disabling.

The medical evidence pertaining to the left knee is 
summarized above along with the evidence pertaining to the 
right knee.  However, for the same reasons the Board finds 
that a rating higher than 10 percent is not warranted.  The 
disorder has not resulted in any significant limitation of 
motion of the left knee, there is no instability, and has not 
resulted in dislocated semilunar cartilage with frequent 
episodes of locking pain.  Accordingly, a higher rating is 
not warranted based on limitation of motion, and a separate 
rating for instability or subluxation of the right knee is 
not warranted.

IV.  Entitlement To An Increased (Compensable) Rating
 For Bilateral Hearing Loss.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  ``Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

On the authorized VA audiological evaluation in May 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
15
25
30
LEFT
X
10
15
35
30

The average pure tone hearing loss was 20 decibels in the 
right ear and 23 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 100 
percent in the right ear and 100 percent in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination correspond 
to category I, and the scores for the left ear correspond to 
category I.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 
noncompensable rating.  Accordingly, the Board concludes that 
the criteria for a compensable disability rating for 
bilateral hearing loss are not met.

V.  Entitlement To Restoration Of A 10 Percent Rating For 
Chondromalacia Of The Knees During The Period Form October 1, 
1978, To August 7, 2000.

The veteran filed an original claim for service connection in 
May 1976.  The RO granted service connection for bilateral 
chondromalacia in a decision of June 1976.  The RO 
subsequently increased the rating to a 10 percent rating for 
each knee in a decision of September 1976.

The veteran was afforded a VA examination in March 1977.  The 
report shows that no abnormalities were noted on examination.  
His knees had no heat, redness, or swelling.  The range of 
motion was not restricted, and no abnormalities were noted.  
X-rays of the knees were negative for abnormality.  The 
pertinent diagnosis was arthralgia, knees, bilateral, history 
of.  In a decision of October 1977, the RO confirmed the 
previously assigned ratings.  

The veteran was afforded another VA examination in May 1978.  
The report shows that examination revealed that the knees 
again had no heat, redness, or swelling.  The motion was not 
restricted.  The cruciate and collateral ligaments were 
intact.  The patellar tendon was intact.  No ligamentous 
instability was demonstrated.  A knee disorder was not 
diagnosed.  X-rays of the knees were interpreted as being 
normal.  

In a July 1, 1978, rating decision, the RO reduced the rating 
for the veteran's service-connected right and left 
chondromalacia from separate 10 percent ratings to 0 percent.  
The RO stated that compensable evaluations were no longer 
warranted based on current clinical findings.  The RO noted 
that the X-rays and current exam were normal.  The veteran 
appealed the rating decision to the Board, but in a May 4, 
1979 decision, the Board denied the appeal.  

In this case, the veteran is alleging that he appealed an RO 
decision that reduced his disability rating for his service-
connected right and left knee chondromalacia, from 10 percent 
for each knee to noncompensable.  He further asserts that the 
appeal was never addressed by the Board and remains pending.  
However, that decision was confirmed and subsumed, on appeal, 
by a May 4, 1979 Board decision.  Although the Board at that 
time phrased the issue as entitlement to an increased rating 
for chondromalacia of the right and left knees, the Board 
specifically noted in a section titled "Actions Leading to 
Present Appellate Status" that "In a rating action in July 
1978, the ten percent (10%) evaluations assigned for 
chondromalacia of both the right and left knee were reduced 
to no percent (0%)."  Thus, the RO decision which the 
veteran now alleges was not addressed by the Board was 
specifically discussed in the Board's decision.  The Board 
then went on to discuss the evidence and confirm the rating 
that had been assigned by the RO in that decision.   

Therefore, the July 1978 RO rating decision which reduced the 
ratings did not remain on appeal, but rather was confirmed 
and subsumed by the May 4, 1979, Board decision.  38 C.F.R. 
§ 20.1104.  In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's claim 
for restoration of 10 percent ratings for chondromalacia of 
the right and left knees during the period form October 1, 
1978, to August 7, 2000 lacks legal merit under the law


ORDER

1.  An increased rating for chondromalacia of the right knee, 
currently rated as 10 percent disabling, is denied.

2.  An increased rating for left knee chondromalacia, 
currently rated as 10 percent disabling, is denied.

3.  An increased (compensable) rating for bilateral hearing 
loss is denied.  

4.  Restoration of a 10 percent rating for chondromalacia of 
each knee during the period form October 1, 1978, to August 
7, 2000, is denied.


REMAND

In the VA examination report of November 2003, the examiner 
noted that he had been requested to give an opinion as to 
whether the veteran's disc disease of the lumbosacral spine 
was related to his service-connected lumbar sprain.  In 
response, the examiner stated that "It is this provider's 
opinion that this is least likely related to his service-
connected lumbar sacral sprain, which he developed in 1974-
75."  The Board notes that the meaning of this opinion is 
unclear, and the Board is not certain whether this is a 
favorable or unfavorable opinion.  The examiner may be 
indicating that the disc disease is not related to the 
sprain, or he may be indicating that it is at least as likely 
as not that it is related.  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  Accordingly, the Board 
concludes that an examination addendum is required.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should request that the 
examiner who conducted the spine 
examination in November 2003 prepare an 
addendum to clarify and explain his 
opinion regarding the likelihood that the 
veteran's disc disease was caused or 
aggravated by his service-connected 
lumbar sprain.  The VA physician should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently found disc disability was 
caused or aggravated by the service-
connected lumbar sprain, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability). 

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board will defer adjudication of the claim for a total 
rating based on unemployability pending completion of the 
requested development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


